Citation Nr: 0311044	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  95-22 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Within the referenced 
decision, the RO denied, among other claims, denied an 
increased (compensable) rating for the veteran's service-
connected residuals of a fractured left wrist.  In December 
1996, the veteran testified before a Member of the Board at 
the RO.  A transcript of the hearing is of record. 

When the case was most recently before the Board in October 
2001, it was remanded in order to afford the veteran another 
Board hearing at the RO, as the Board member who presided at 
the December 1996 hearing was no longer employed by the 
Board.  The hearing was scheduled for October 2002; however, 
the veteran failed to appear for the scheduled hearing and he 
subsequently withdrew his hearing request.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
In addition, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Under 38 C.F.R. § 19.9(a)(2) (2002), the Board was authorized 
to obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 30 
days after notifying the appellant of the additional 
development by the Board.  

By a letter dated January 28, 2003, the Board attempted to 
comply with the notification requirements of 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159 (2002), by 
informing the veteran of the evidence and information needed 
to substantiate his claim, the evidence and information that 
he should submit, and the assistance that VA would provide in 
obtaining evidence and information on his behalf.  In this 
letter, the Board also informed the veteran that he would be 
afforded a period of 30 days in which to submit the 
additional evidence and information and that his claim would 
be decided on the current record, if the requested evidence 
and information were not received within the 30 days 
allotted.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) authorizing the Board to render a determination 
not less than 30 days after providing notice required under 
38 U.S.C.A. § 5103(a) are invalid because they conflict with 
the provisions of 38 U.S.C.A. § 5103(b), which provide that a 
claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the required evidence and information.  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

Moreover, the Federal Circuit held that the provisions of 
38 C.F.R. § 19.9(a)(2) are invalid because, in combination 
with 38 C.F.R. § 20.1304 (2002), they allow the Board to 
consider additional evidence without having remanded the 
matter to the RO for initial consideration of the evidence 
developed by the Board and without having obtained a waiver 
from the claimant of such RO consideration.  Id.  

In light of these circumstances, the case is REMANDED to the 
RO for the following:  

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a).  The 
letter should specifically inform the 
veteran that he should provide medical 
evidence which tends to show that he 
meets the criteria for a higher 
evaluation for the residuals of a 
fractured left wrist, to specifically 
include evidence of any neurological 
involvement of the left wrist and/or 
hand.  The RO should also inform the 
veteran that it will attempt to obtain 
such evidence on his behalf if he 
provides the identifying information 
and any authorization necessary for the 
RO to obtain such evidence.  The RO 
must inform the veteran that the 
requested information or evidence must 
be received within one year of the date 
of the RO's letter.  

2.  Then, the RO should attempt to 
obtain any evidence identified by the 
veteran and undertake any other 
development required to comply with the 
notice and duty to assist requirements 
of the VCAA and the implementing 
regulations.

3.  Thereafter, the RO should readjudicate the 
issue on appeal.  If the benefit sought on appeal 
is not granted to the veteran's satisfaction, the 
RO should issue a supplemental statement of the 
case and afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action.  The veteran need take no action 
until he is otherwise notified by the RO.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




